DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

10. (Currently Amended) A method for controlling an electronic apparatus, the method comprising: 
receiving at least one sentence as an input; 
based on the at least one sentence being input to a first AI model, obtaining through the first AI model identification information of a second AI model corresponding to the at least one sentence from among a plurality of second AI models according to at least a [[a]] characteristic of the at least one sentence and a characteristic of a user that input the at least one sentence, 
transmitting, based on the identification information of the second AI model corresponding to the at least one sentence, information regarding the at least one 

19. (Currently Amended) A computer program product comprising commands stored in non-transitory computer-readable recording medium, the commands, when executed by 
a processor, causing an electronic apparatus, to perform operations comprising: 
receiving at least one sentence as an input; 
based on the at least one sentence being input to a first AI model, obtaining through the first AI model identification information of a second AI model corresponding to the at least one sentence from among a plurality of second AI models according to at least a [[a]] characteristic of the at least one sentence and a characteristic of a user that input the at least one sentence, 
transmitting, based on the identification information of the second AI model corresponding to the at least one sentence, information regarding the at least one sentence to the second At model corresponding to the at least one sentence and receiving a response with respect to the at least one sentence.


Allowable Subject Matter
Claims 1-19 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 10 and 19, they recite an apparatus, method and medium processing natural language.  Prior art of record discloses a similar apparatus, 
Dependent claims 2-9 and 11-18 are allowed because they further limit their parent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657